Citation Nr: 1308840	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of status post left hip replacement due to chronic left hip disability, including avascular necrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1979.

Service connection for total left hip replacement was denied by the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) decision in June 2008.  The appellant attempted to reopen the claim in January 2009.  

The current appeal comes before the Board from a rating decision of the VA Regional Office (RO) in Columbia, South Carolina that declined to reopen the claim of entitlement to service connection for a left hip condition, claimed as left total hip replacement.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at Philadelphia, Pennsylvania.  The transcript is of record.

By decision dated in May 2011, the Board reopened the claim of entitlement to service connection for a left hip disorder.  The case was also remanded for further development.  


FINDING OF FACT

1.  Left hip symptoms in service did not result in a chronic disorder, including avascular necrosis.  

2.  Avascular necrosis leading to left total hip replacement was first clinically demonstrated many years after discharge from service.

3.  The more competent evidence of record finds that left hip disability, including avascular necrosis leading to left total hip replacement, is not related to service.  



CONCLUSION OF LAW

Status post left hip replacement due to chronic left hip disability, including avascular necrosis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits. Id at 486

Here, adequate notice was sent to the appellant by letter dated in January 2009, prior to the initial unfavorable decision on the claim, that informed him of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award was also sent to the appellant at that time.  In this case, however, the claim is denied.  Therefore, no rating or effective date will be assigned.

The Board finds that all necessary development has been accomplished to the extent possible and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive private and VA records have also been received and reviewed.  The Veteran was afforded VA examinations in 2006 and 2011.  He presented testimony on personal hearing on appeal in October 2010.  Social Security records have been retrieved in support of the claim.  The case was remanded for further development in May 2011.  Pursuant thereto, the case was sent to a VA medical expert for review and opinion.  All of the VA examinations are determined to be adequate for adjudication purposes.  The appellant's statements and testimony in the record and the whole of the evidence have been carefully considered.

The record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, the issue of entitlement to service connection for status post left hip replacement due to chronic left hip disability, including avascular necrosis, is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2012).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2012).

Factual Background 

Service treatment records reflect that in November 1978, the Veteran sought treatment for a complaint of left hip pain since the previous day.  He stated that he could not put weight on the left hip.  It was noted that there was no history or sign of trauma.  There was pain with tenderness on palpation on the posterior aspect.  Medication, hot compresses and 24 hours of limited duty were prescribed.  The Veteran was advised to return as needed.  On examination in February 1979 for discharge from active duty, the musculoskeletal system was evaluated as normal and no pertinent defect or complaint was noted.  

Post service, records from Memorial Medical Center dated in August 1994 reflect that the Veteran accidentally shot himself in the left lower leg.  Examination in the emergency room revealed a through and through injury, puncturing the tibia with apparent integrity of the tibia.  An impression was rendered of shotgun wound to the left lower leg with possible disruption of the plantar flexors and with probable posterior tibial nerve contusion for which the Veteran underwent surgery.  Subsequent private records reflect that he was followed for symptoms affecting the left leg, ankle, and foot including hypersensitivity and pain.

The Veteran was afforded a VA examination in March 1998.  It was noted that he smoked half a pack of cigarettes per day.  He was an admitted alcoholic and reported being a very heavy drinker before quitting and becoming totally abstinent since in 1995.  The Veteran related that he had accidentally shot himself in the left lower leg and ankle area in August 1994 and said that his foot was almost 'blown off'.  It was noted that he had had four to five surgeries on the foot since that time and had been left with chronic pain and increased sensitivity to touch and cold on the sole.  Examination of the extremities revealed 2+ pulses throughout except for diminished pulses in the left foot.  There was obvious muscle atrophy of the thigh and calf muscles on the left compared to the right.  The Veteran walked favoring the left leg.  He used a cane and said that he could not put his bare foot on the examination floor without his shoe and an orthotic.

Clinical reports from E. R. Blocker, M.D., dating from October 2003 noted that the Veteran had a new complaint of hip pain for the last two weeks for which he had been seen in the emergency room.  It bothered him at night in the ischial tuberosity.  He denied any trauma.  The Veteran subsequently underwent magnetic resonance imaging (MRI) of the pelvis and lower extremities in December 2003 that was interpreted as showing stage III avascular necrosis of the left femoral head and stage II on the right.  His chief complaint was fairly extreme left hip pain.  The appellant underwent left total hip arthroplasty in April 2004. 

Dr. Blocker wrote in February 2006 that he had seen and treated the Veteran for avascular necrosis of the left hip and stated that he had had numerous complaints regarding the left hip while in service.  The physician wrote that "  Therefore I think it is at least conceivable that his avascular necrosis may have been present then in its earliest stages."

The Veteran was accorded a joints examination by VA in May 2006.  The claims file was reviewed in its entirety.  The examiner indicated that he was asked to opine as to whether or not the Veteran's left hip avascular necrosis that was treated with a hip replacement in 2004 had its earliest manifestations from hip complaints in service.  The appellant stated that he first had problems with his left hip performing field exercises in 1975 and 1976.  He related that he went on sick call several times during active duty but that following his discharge in 1979 he did not seek medical attention until the hip started aching again in 2001.  He said that the pain got worse and in 2003 leading to the hip procedure in 2004.  Following examination the physician opined that the Veteran's avascular necrosis "did not have its first onset or indication in service, that, in fact, all the likelihood is that if he had avascular necrosis in 1976, one would have expected, in manual labor, to have the problem reassert itself much earlier.  In addition, the fact that X-rays done in 2002, which would have been some 27 years after the onset of pain, were not remarkable for avascular necrosis but that X-rays one year later were remarkable is further indication that the problem did not have its onset in service."

Of record is a January 2011 statement from VA staff physician who indicated that he was the primary care physician for the Veteran.  It was noted that the appellant brought in his medical records from his service in the military that included the report of his visit in November 1978 when he was seen for a chief complaint of left hip pain.  The Veteran related to the physician that his hip became more and more painful over the years that led to the arthroplasty in 2004.  The physician stated that "given the substantial time delay between this complaint and his eventual hip replacement, it is not possible to draw a direct causal link between his early complaint and his eventual diagnosis.  However, if the facts as related to me by [the Veteran] are accurate, I believe with a reasonable degree of certain medical certainty and probability that his avascular necrosis and hip replacement stem from his time in the military."

The Veteran was accorded another joints examination by VA in June 2011.  The claims file was reviewed by the examiner.  It was noted that in the years following service, the appellant was a heavy equipment operator.  It was reported that he was currently on Social Security disability for a left foot disorder and had not worked for many years.  The examiner stated that a review of the file reflected that when the Veteran was seen for a hip complaint in July 1978, the examination showed full range of motion with slight pain.  It was indicated that there was no further treatment in the claims file with regard to the hip.  The examiner opined that based on the fact there was no further follow-up or complaint, it was her opinion that the Veteran's "left hip condition is less likely as not related to his complaint of hip pain while in the military.  "I base it on the fact that from November 1978 until he was discharged in 1979, he did not return to sick bay with any complaints, although he had been there for other complaints, and there was quite a lag in time between his complaint in 1978 and when he was diagnosed with avascular necrosis 25 years later that led to his hip surgery."

The record reflects that after a preliminary review of the appeal, the Board decided to ask for additional development.  The claims folder was remitted to a VA orthopedic surgeon for review of the record and a medical expert opinion.  In an October 2012 response, the VA physician stated that the claims folder was reviewed.  A comprehensive clinical history was recited as substantially reported above.  Following the clinical history of treatment, the examiner stated that there are a number of causes of avascular necrosis of the hip and that the most common was trauma, primarily fracture of the femoral neck and hip dislocation.  It was noted that trauma did not play a role in the current situation.  The examiner stated that the other most common etiologies for avascular necrosis were the use of corticosteroids, particularly high doses, alcohol abuse, smoking, and sickle cell anemia.  It was noted that the Veteran had had periods of significant alcohol abuse and had also smoked until recently.  It was also related that there was a group of patients in which there was no known cause of avascular necrosis.  

The examiner stated that the only persuasive argument, based on the medical facts, was the one presented by the VA physician in May 2006 noting that X-rays in 2003 did not show avascular necrosis but that within several months, this was observed on X-ray, indicating a more recent onset of the process.  The examiner concluded that "It would be my opinion that it is as likely as not that the complaints of left hip pain in service are not related and were not those of early onset avascular necrosis while in service.  The basis for this opinion is that there was no evidence of trauma that would have caused avascular necrosis.  In addition, he has a known risk factor, periods of alcohol abuse that is the most likely cause of avascular necrosis.  The fact that he also has avascular necrosis on the right is indicative of this type of metabolic etiology as well, rather than a specific incident related only to the left hip.  Finally, the evaluation of 11/30/1978 found tenderness posterior, which indicates a process in the soft tissues of the buttock, not the hip joint itself.  Had the condition been avascular necrosis at that time, the complaint would have been expected to be groin pain with no tenderness round the hip region.

Legal Analysis

The Veteran's service treatment records reflect that he sought treatment on one occasion in November 1978 for a complaint of left hip pain diagnosed as left hip muscle spasm.  However, contrary to what the appellant had subsequently stated and more recently attested to on personal hearing, there is no indication in the service treatment records that he continued have left hip complaints after service.  The musculoskeletal system was evaluated as normal later on discharge from active duty in 1979.  No complaints or defects referable to a left hip problem were recorded on that occasion.  The post service record does not indicate any further complaints or a disorder affecting the left hip until 2003, more than two decades after discharge from active duty.  The Board points out that evidence of a prolonged period without medical complaint and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The record contains differing opinions as to the etiology and onset of current left hip disability.  The evidence against a relationship to service includes an opinion by a VA physician in May 2006 that the Veteran's avascular necrosis did not have its initial onset or any indication in service.  As well, the June 2011 VA physician stated that because the Veteran did not return to sick bay with any further left hip complaints during active duty, and the "lag in time" between the complaint in 1978 and the diagnosis of avascular necrosis some 25 years later were instrumental in concluding that left hip disability was "less likely as not" related to the complaint of hip pain in service.  Finally, when the Veteran's claims folder was reviewed by a VA medical specialist, an orthopedic surgeon, in October 2012, the examiner clearly determined that left hip pain in service was not early onset avascular necrosis and was related thereto.  Reasons for the negative opinion are recited in detail above.

The evidence in favor of relationship between the inservice left hip complaints and current disability includes statements from a private physician who opined that it was "at least conceivable" that the avascular necrosis may have been present in its earliest stages during the Veteran's active service.  In another communication, that same physician opined that while he did not have the Veteran's military records available for review, he thought that if the Veteran was seen during service for a complaint of hip or groin pain, it was "at least possible" that the current avascular process might have existed at that time. 

Also supporting the Veteran's claim is the statement from a VA physician in January 2011 who indicated he was the Veteran's primary care physician.  He did not report how often he had seen the Veteran, but did refer to a review of the Veteran's medical records.  He indicated that if the facts related to him by the Veteran were "accurate," he believed with a "reasonable degree of medical certainty and probability" that the avascular necrosis and hip replacement stemmed from the Veteran's time in the military.  

Additionally, the Veteran is competent to report that he has had left hip symptoms since service and when those symptoms began.  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board finds that there is both competent lay and medical evidence in support of the assertion that current left hip disability is related to left hip complaints during service.  However, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be given to one physician's opinion than another depending on factors such as the degree of expertise, reasoning employed by the physician and whether (and the extent to which) he or she reviews prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this regard, the VA compensation and pension examination reports in 2006, 2011 and 2012 are determined to be more persuasive and probative.  The Board observes that the each VA examiner reviewed the claims folder containing relevant information and provided a comprehensive history, as well as more informed and reasoned articulation as to why current left hip disability is not related to service.  In particular, it was noted that the more than two decades between the complaint in service and onset of avascular necrosis was particularly compelling.  The VA orthopedic surgeon delineated specific rationale in this regard, to include varying factors that may have been implicated in the development of avascular necrosis in the Veteran's case, including alcohol abuse and smoking.  In contrast, the Board finds that the private examiner and the VA staff physician's opinions relating avascular necrosis leading to surgery are more equivocal and less probative.  In this regard, the private physician has framed his opinions equivocally by stating that it was  "at least conceivable" or "at least possible" that avascular necrosis developed during service based on the Veteran's history.  Although the VA staff physician stated that given the substantial amount of time between service and the eventual hip replacement that it is not possible to draw a direct causal link between the two events, he still opined that if the facts as related to him by the Veteran were accurate, there a reasonable degree of certain medical certainty and probability that avascular necrosis and hip replacement stemmed from his time in the military.  These opinions are significantly more speculative and of diminished probative value in that they appear to be primarily based on the Veteran's on history of injury in service and continuing symptoms.  However, the Veteran is not found to be a reliable historian.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this regard, the record indicates that following discharge from service, there is no evidence of left hip treatment many years after discharge from active duty.  Therefore, despite the Veteran's assertions that he developed left hip symptoms in service that continued after active duty, there is no reliable post service showing of any continuity of reported in-service left hip symptomatology or evidence of avascular necrosis in service.  Rather, the service treatment records are silent for pertinent pathology following treatment in 1978 and the musculoskeletal system was evaluated as within normal limits at separation.  Therefore, the Veteran's report of continuity of left hip symptomatology deriving from service is not reliable.  In this case, it is found that the assessments of the VA medical professionals, who considered the Veteran's lay assertions, but found that current left hip disability is less likely the result of symptoms for which he was treated in service are more probative than the Veteran's lay opinion.  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc. Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

In this instance, it is found that the silent service records following the inservice treatment for left hip symptoms and no credible evidence of continuing symptomatology affecting the same area for more than two decades after service are far more probative than a remote statement of in-service onset and continuity.  In this regard, the Board concludes that the Veteran has not been a reliable historian and that his later accounts and history in this regard are self-serving.  It is noted that there is medical opinion to the affect that the employment after service would have made the hip pathology appear much sooner if related to service.  Moreover, he has bilateral pathology, further suggesting no relationship to service.

Under the circumstances, the Board concludes that the more probative evidence supports a finding that the Veteran's postoperative left hip disability is not related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for status post left hip replacement due chronic hip disability, including avascular necrosis, must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a status post left hip replacement due to chronic left his disability, including avascular necrosis is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


